DISSENTING OPINION OP
COKE, C. J.
I cannot agree with the conclusions reached in the foregoing opinion holding that the demurrer to the petition should be sustained. Gross misconduct is one of the grounds specified in Act 19 S. L. 1919 for which an attorney may be dismissed from the roll of practitioners and includes all wrongful or improper conduct made conspicuous because of the gravity of the misdeed.
It appears from the petition herein filed by the attorney general that the respondent Manlapit was the president of the Filipino labor federation; that he offered to call off the strike of Filipino laborers if the representative of the Hawaiian Sugar Planters’ Association would pay him the sum of $50,000'; that upon his offer being-declined he stated that anybody would take a chance at making $50,000. It is further alleged in the petition that Manlapit’s purpose and intention were to wrongfully acquire for his own personal gain from the Hawaiian Sugar Planters’ Association the sum of. $50,000.
I am of the opinion that these allegations sufficiently set forth gross misconduct. It seems to me that they clearly divulge an attempt on the part of Manlapit to corruptly use his office as president of the Filipino labor federation to enrich himself to the extent of $50,000. This I think constituted gross misconduct on his part. In order to lay the basis for a disbarment proceeding it is not necessary that the attorney’s misconduct should be such as would make him liable to criminal prosecution. If it be shown that he is unfit to discharge the duties of his office or that he is unworthy of confidence, *556even though the conduct is outside of his professional dealing, it is sufficient. If an attorney is not moral or is not of good demeanor he may he disbarred. The license which he bears is a badge of respectability — a patent of trustworthiness — and he ought not to be permitted to retain his license if he is shown to be unworthy of it.
The allegations of the petition divulge conduct and turpitude on the part of the respondent sufficiently gross to put him on trial at the bar of the court below.